DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 17-20 and 23-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claim 17 was amended to recite that the noble metal is formed on a surface of a porous material, and has a periodical concave-convex surface formed at a first pitch. Thus amendment necessitated the introduction of the prior art of JP2007-518577 (using the Machine Generated English Translation provided herewith).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-20, 23, and 25 are rejected under 35 U.S.C. 102(a)(1) being anticipated by JP2007-518577 (henceforth referred to as the JP patent using the Machine Generated English Translation provided herewith).
Regarding claim 17:	The prior art of the JP patent teaches a substrate treatment method comprising: forming a metal film on a pattern of a substrate (see paragraph 1 of the Background Art); and removing the metal film with etching (see the last paragraph of the Backgound Art Section where ECMP is disclosed) by supplying a liquid chemical to the metal film in a state that a noble metal  is directly in contact with the metal film.  The noble metal (see the paragraph describing the materials of  construction of the polishing pad include platinum) is formed on a surface of a porous material (the polishing pad 40 is described as including an open cell pore structure and porous see the , and has a periodical concave-convex surface formed at a first pitch. See Fig. 7. See the following excerpts:

In some embodiments, the body of the polishing pad is electrically conductive. Accordingly, the body of the polishing pad can have a conductive polymer or a non-conductive polymer including a conductive member embedded or formed therein. The conductive polymer can be any suitable conductive polymer. The conductive member can be any suitable member. For example, the conductive member can be composed of particles, fibers, wires, coils, or sheets that are uniformly dispersed throughout the polymer resin. The conductive member can include any suitable conductive material including carbon, conductive metals such as copper, platinum, copper coated with platinum, and aluminum. An example of a suitable conductive polishing pad member is described in U.S. Patent Publication No. 2002/0119286.

The polishing pad of the present invention is suitable for use in methods of polishing many types of substrates (e.g., wafers) and substrate materials. For example, the polishing pad can be a substrate, such as a storage device, a glass substrate, a memory or porous disk, a metal (e.g., a noble metal), a magnetic head, an interlayer dielectric (ILD) layer, a polymer film, a low and high dielectric constant.

Regarding claim 18:	The substrate treatment method according to claim 17, wherein a surface of the pattern is exposed by removing the metal film with etching.  

Regarding claim 19:	The substrate treatment method according to claim 17, wherein the liquid chemical is alkaline.  See alkaline is recited in the following excerpt:

The electrolyte conductive fluid (i.e., electrolyte) typically includes a liquid carrier and one or more electrolyte salts. The liquid carrier can be any suitable solvent, and preferably contains or is water. The electrolyte salt can be any suitable electrolyte salt and can be present in the liquid carrier in any suitable amount. Typically, the electrolyte salt is based on sulfuric acid, phosphoric acid, perchloric acid or acetic acid. Suitable electrolyte salts include those selected from the group consisting of hydrogen sulfate, hydrogen chloride, hydrogen phosphate, potassium phosphate, and combinations thereof. Preferably, the electrolyte salt is potassium phosphate. The electrolyte can also contain a basic compound, such as potassium hydroxide. The electrolyte desirably has a concentration of 0.2M or higher (e.g., 0.5M or higher or 1.0M or higher). The electrolyte can have any suitable pH. Typically, the electrolyte has a pH of 2-11 (e.g., 3-10 or 4-9).

Regarding claim 20:	The substrate treatment method according to claim 17, wherein the metal film includes tungsten.   See the discussion of tungsten in the following excerpt.

 The ECMP apparatus can be any suitable ECMP apparatus, many of which are known in the art. Typically, an ECMP apparatus includes an ECMP station and a carrier assembly. The ECMP station preferably includes an electrolyte chamber, a cathode, an anode, a reference electrode, a semipermeable membrane, and a polishing pad of the present invention. As shown in FIG. 7, the carrier assembly (36) is supported on an ECMP station. The cathode (32) is preferably located at the bottom of the electrolyte chamber (30) and is immersed in the electrolyte (42). The anode can be a conductive disk (34) carrying a polishing pad (40) of the present invention. Alternatively, the anode can be the conductive polishing pad of the present invention. The cathode can have any suitable shape and dimensions and can include any suitable electrode material. Typically, the cathode is a non-consumable electrode that includes materials other than the deposited material to be removed by anodic dissolution. For example, the cathode can include platinum, copper, aluminum, gold, silver, tungsten, and the like. Preferably, the cathode includes platinum. The reference electrode (44) can comprise any suitable electrode material and is desirably disposed in the electrolyte (42).

Regarding claim 23:	The substrate treatment method according to claim 17, wherein the pattern includes a stacked body (see anode which consists of conductive disk 34 which includes pad 40) including conductor films including a same metal as that of the metal film and insulator films alternately stacked. Note the illustration in Fig. 7. 

Regarding claim 25: The substrate treatment method according to claim 19, wherein the liquid chemical further contains an oxidizing agent. See claim 19 where potassium hydroxide is recited it is a known oxidizing agent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over JP2007-518577 (using the Machine Generated English Translation provided herewith) in view of WO 2015159973 held to Kobata Itsuki et al using the Machine Generated English Translation provided herewith.
The teachings of JP 2007-518577 were discussed above.
The prior art of JP 2007-528577 fail to teach the metal film is etched by galvanic corrosion.
The prior art of Kobata Itsuki et al  teaches a substrate treatment method comprising: forming a metal film (wafer W is made of Cu or W or and Ta, Ti, TaN, TiN, Co and the like) on a pattern of a substrate; and removing the metal film with etching. by supplying a liquid chemical to the metal film in a state that a noble metal  is directly in contact with the metal film.   See page 37 lines 1532-end and note the illustration in Figs. 30-32, 53, 56, and 57 of Kobata Itsuki et al.

 Corrosion is recited on page 26 lines 1052-1080 and page 35 line 1439 of Kobata Itsuki et al. Note galvanic corrosion is interpreted as an electrochemical process in which one metal corrodes when it is in electric contract with another in the presence of an electrolyte this is a phenomenon that occurs in CARE. The motivation to modify the method of JP2007-518577 by using the teaching of Kobata Itsuki et al to etch using galvanic corrosion is that it is a known etching technique when etching via liquid chemicals to provide an optimal process result. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the method of JP2007-518577 as suggested by Kobata Itsuki et al to etch the metal film using galvanic corrosion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Talieh (US 2003/0006147) teaches a method and apparatus for electrochemical mechanical deposition where several steps are taught. Film forming step see [0005], film removal step see [0008]. There is a porous pad with a noble metal mounted there upon see [0028].
Basol et al (US 2005/0133379) teaches a system of electropolishing and electrochemical mechanical polishing see [0086] where the pad is described as being porous.
Li et al (US 2016/0126133) teaches a metal-assisted chemical etching of a semiconductor substrate see [0047] for metal deposition step 110, wet etching step 112, A catalyst is added to the coating see [0073].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/            Primary Examiner, Art Unit 1716